Citation Nr: 1203294	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  10-49 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hearing  loss.  


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from August 1964 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In October 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  


FINDINGS OF FACT

1.  An unappealed February 2008 rating decision denied service connection for hearing loss.

2.  In March 2010, the Veteran sought to reopen the claim for service connection for hearing loss.  

3.  The evidence received since the prior rating decision is neither cumulative nor redundant and raises a reasonable probability of substantiating the claim for service connection for hearing loss.  

4.  Hearing loss is at least as likely as not related to acoustic trauma in service. 








CONCLUSIONS OF LAW

1.  The February 2008 rating decision is final.  38 U.S.C.A. § 7105(c)  (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

2.  New and material evidence has been received to reopen the claim for service connection for bilateral hearing loss.  38 U.S.C.A. § 5108  (West 2002); 38 C.F.R. 
§ 3.156 (2011). 
  
3.  Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110 , 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations implementing the VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32  (August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326 (2011).  The VCAA and its implementing regulations are applicable to this appeal. 

The duty to notify under the VCAA requires VA to notify the claimant and the claimant's representative, if any, of the information and medical or lay evidence that is necessary to substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court specifically held that the VCAA requires VA to provide notice that informs the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Court has indicated that notice under the VCAA must be given prior to an initial unfavorable decision by the agency of original jurisdiction.  Id.   

The VCAA and its implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  Under these provisions, VA is required to obtain service medical records and relevant VA healthcare records and must make reasonable efforts to help the veteran obtain other relevant medical records.  The duty to assist also requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R § 3.159  (2011).

The Court has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473   (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a)  and 38 C.F.R. 
§ 3.159(b)  require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman at 488.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

The Court has ruled that the VCAA requires additional notice when a claimant seeks to reopen a previously denied claim.  In Kent v. Nicholson, 20 Vet. App. 1   (2006), the Court held that VA must examine the basis for a denial of a previously disallowed claim and provide the veteran with notice of the evidence of service connection found lacking in the previous denial.  Kent at 10. 

In a March 2010 letter, the RO provided the Veteran with notice that fulfilled the requirements of Dingess and Kent.  The notice advised the Veteran of the basis of the previous denial and informed him of the requirement of new and material evidence to reopen the claim.  The Veteran was advised of what information VA would obtain on his behalf and what evidence he should submit in support of the claim.  The letter also explained how disability ratings and effective dates are determined. 

In this case, VA provided the Veteran adequate notice and assistance with regard to the claim being decided.  Even assuming otherwise, remanding for additional notification and/or assistance is unnecessary because, due to the favorable disposition of this claim, the Board's decision to proceed in adjudicating it does not prejudice the Veteran in the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 392- 94 (1993).

II.  Analysis of Claim

A. New and Material Evidence

A February 2008 rating decision denied a claim of entitlement to service connection for bilateral hearing loss.  The RO found that the evidence of record did not show a relationship between the Veteran's hearing loss and his military service.  

In a March 2008 letter, the RO provided the Veteran with notice of the rating decision and his appellate rights.  The Veteran did not submit a timely notice of disagreement with the February 2008 rating decision.  Accordingly, the February 2008 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104 , 20.302, 20.1103 (2008). 

The evidence of record at the time of the February 2008 rating decision included the Veteran's service treatment records and personnel records, statements from the Veteran's wife and a report of VA examination dated in January 2008.

Generally, a claim which has been denied in a decision of the Board may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. 
§ 7104(b).  However, under 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

A claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all of the evidence of record.  38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273 (1996). 

For claims filed on or after August 29, 2001, as in this case, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

The evidence that is considered to determine whether new and material evidence has been received is the evidence received since the last final disallowance of the appellant's claim on any basis.  Evans, 9 Vet. App. 273 (1996).  This evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue, or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996). 

The Board notes that the recent case of Shade v. Shinseki, 24 Vet. App. 110   (2010) changed the analysis of a claim to reopen by stating the phrase "raises a reasonable possibility of substantiating the claim" is not a third part of the new and material standard.  The Court indicated the phrase must be viewed as "enabling" reopening rather than "precluding" it.

The evidence received since the prior final denial of the Veteran's claim includes the testimony presented at the Board hearing, written statements, VA audiology treatment records and a statement from Dr. J.B., M.D.

At the hearing, the Veteran testified that he worked on the flight line and had exposure to loud noise from engines and planes.  The Veteran testified that  his hearing was fine  before service and deteriorated after service.  The Veteran's wife testified that she noticed that his hearing was worse after service and that she had to repeat things she said to him.  

The statement from Dr. J.B., M.D., provides an opinion regarding the Veteran's hearing loss, in which Dr. J.B. indicated that the Veteran's hearing loss is related to occupational noise exposure in service.  

The Board finds that new and material evidence has been received to reopen the claim of entitlement to service connection for hearing loss.  The evidence received since the prior final denial is material, as it relates to the basis of the prior denial.  The RO previously denied the claims due to a lack of evidence of a relationship between the Veteran's hearing loss and service.  When considered in conjunction with the evidence previously of record, the evidence relates to an unestablished fact necessary to substantiate the claim.  Having determined that new and material evidence has been received, the Board may reopen the claim for entitlement to service connection for hearing loss. 

B.  Service Connection for Hearing Loss

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 3.304. 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including sensorineural hearing loss, when they are manifested to a compensable degree within the initial post service year.  38 U.S.C.A. §§ 1101 , 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). 

Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d)  (2011). 

In cases involving service connection for hearing loss, impaired hearing will be considered to be a disease when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011). 

Generally, to prevail on a claim of service connection on the merits, there must be medical evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999). 

The Veteran contends that his hearing loss disability is related to his noise exposure he experienced working on the flight line during service.  

The Veteran had active duty service from August 1964 to April 1968.  The enlistment examination noted a normal clinical evaluation of the ears.  

A hearing conservation report dated in March 1965 noted that the Veteran was working as a mechanic in the motor pool and did not use ear protection.  Audiometric data recoded in conjunction with that report did not show hearing loss as defined by § 3.385.  The report of the March 1968 separation examination noted a diagnosis of hearing loss in both ears.  

Post-service medical records reflect treatment for hearing loss since 2002.  

In a written statement dated in October 2007, the Veteran's wife noted that the Veteran had hearing loss since his discharge from service in 1968.  She indicated that he would tell her he could not hear her, and that she would have to repeat things to him. 

In written statements in support of his claim, the Veteran noted that he was an auto and heavy duty truck construction mechanic.  He indicated that he was constantly exposed to loud noises from equipment.  The Veteran also indicated that he had hearing loss in both ears since leaving service.  The Veteran also described his current hearing difficulties.

The testimony presented at the Board hearing reflects that the Veteran reportedly noticed loss of hearing shortly after separation from service.  The Veteran's wife testified that she noticed his hearing was worse after he was released from the military.

The Veteran had a VA examination in January 2008.  The VA examiner indicated that the claims file was reviewed.  Audiometric examination showed hearing loss as defined by § 3.385.  The VA examiner diagnosed bilateral hearing loss.  The examiner opined that it is "less likely than not" that hearing loss is related to military noise exposure because the hearing loss was non-disabling per § 3.385 at discharge.  

The Veteran submitted an opinion from his primary care physician, Dr. J.B., M.D.  Dr. J.B. noted that he reviewed the Veteran's records and was familiar with the Veteran's case, as his primary care physician of four years.  Dr. J.B. opined that it is at least as likely as not that the Veteran's hearing loss is connected to his military service and was exacerbated by  his military service.  Dr. J.B. indicated that he reviewed the Veteran's military service history, and the Veteran did have occupational noise exposure.  He opined that the hearing loss evidenced by the separation examination reflects the beginning of a lifetime of hearing loss.  Dr. J.B. stated that the reasons and bases for his opinion included that fact that the Veteran was exposed to occupational noise, including being a mechanic in the Air Force, working on engines of the support vehicles for refueling the planes, including the caterpillars, fire trucks, etc.  It was noted that the Veteran was exposed to the noises surrounded by that, including the running engines and airplanes and did not wear hearing protection at that time.  Dr. J.B. stated that the Veteran's separation examination reflects the hearing loss that was initiated by occupational exposure.  

The service records, as well as the Veteran's testimony, establish that he had noise exposure during service.   The Veteran and his wife provided credible testimony regarding their observations of his hearing loss after service.  The Veteran is competent to say that he experienced problems his hearing soon after service that have continued to the present.  See Charles v. Principi, 16 Vet. App. 370, 374  (2002); Layno v. Brown, 6 Vet. App. 465, 469   (1994).  The Veteran's wife is also competent to provide lay testimony regarding her observations of his hearing loss.  Further, a competent medical opinion provided by Dr. J.B. links the Veteran's current hearing loss to occupational noise in service.  Accordingly, the Board concludes that bilateral hearing loss was incurred in service.  Therefore, service connection for hearing loss is granted


ORDER

Service connection for bilateral hearing loss is granted.  


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


